Curia, per Johnson, Ch.
The Court concur in the judgment of the circuit Court. For the necessity of an administration on the estate of Terza Street, and making the administrator a party, I refer to the opinion of the Court delivered during the present Term in the case of David Buchan vs. James, administrator of James, and the cases therein referred to. The Act of 1839 prescribes the mode of proceeding in the Court of Ordinary, and has no application to the mode of proceeding here. Appeal dismissed.
Harper and Dunkin, Chancellors, concurred.
J. Johnston, Ch. absent from indisposition.